UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2357



APRYLE SARVER,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, Commissioner of Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-98-3870-Y)


Submitted:   March 31, 2000              Decided:   September 8, 2000


Before MURNAGHAN,* NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George B. Levasseur, Jr., Cumberland, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Arthur J. Fried, Gen-
eral Counsel, Charlotte J. Hardnett, Principal Deputy General Coun-
sel, John M. Sacchetti, Associate General Counsel, Jay C. Hinsley,


     *
       Judge Murnaghan participated in the consideration of this
case but died prior to the time the decision was filed.        The
decision is filed by a quorum of the panel pursuant to 28 U.S.C. §
46(d).
Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).




PER CURIAM:

     Apryle Sarver appeals from the district court's order granting

the Commissioner of Social Security's motion for summary judgment

and affirming the denial of social security disability insurance

benefits.     We have thoroughly reviewed the briefs and administra-

tive record and find no reversible error.    Accordingly, we affirm

on the reasoning of the district court.    See Sarver v. Apfel, No.

CA-98-3870-Y (D. Md. Aug. 23, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                            AFFIRMED




     *
       Although the district court's order is marked as "filed" on
August 20, 1999, the district court's record shows that it was
entered on the docket sheet on August 23, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                   2